                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                 July 08, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

THE NATIONAL SHIPPING COMPANY         §
OF SAUDI ARABIA,                      §
                                      §
               Plaintiff,             §
                                      §
VS.                                   §
                                      §
VALERO MARKETING AND SUPPLY           §
COMPANY,                              §                      CIVIL ACTION NO. H-19-1096
                                      §
               Defendant,             §
                                      §
VS.                                   §
                                      §
TRAFIGURA TRADING LLC,                §
                                      §
               Third-Party Defendant. §

                                             ORDER

       The National Shipping Company of Saudi Arabia has sued Valero Marketing and Supply

Company, alleging that Valero supplied contaminated “bunker fuel”—the oil poured into a ship’s

fuel tanks—to one of its ships, the M/V Bahri Yanbu, damaging its main engine. (Docket Entry

No. 11). National Shipping asserts contract breach, warranty breach, misrepresentation, and

products liability, seeking to recover $1,137,000 for fees and costs related to repairing the M/V

Bahri Yanbu. (Id. at 7). Valero answered and filed a third-party complaint against Trafigura

Trading LLC, the company that allegedly supplied the bunker fuel, which Valero then sold to

National Shipping.     (Docket Entry No. 14).       Valero alleged that Trafigura provided the

contaminated fuel that damaged the M/V Bahri Yanbu, asserting contract breach, negligence,

express and implied warranty breach, products liability, and a violation of the Texas Civil Practice

and Remedies Code. (Id. at 10–16). Trafigura has moved for a more definite statement; to sever
the claims against it; to transfer to the Southern District of New York under forum-selection

clauses; and to dismiss under an arbitration clause. (Docket Entry Nos. 25–28).

         Valero alleges that Trafigura supplied five fuel shipments under five contracts between

February and March 2018, and that Trafigura’s fuel damaged the M/V Bahri Yanbu’s main engine.

(Docket Entry No. 14 at 7–16). Trafigura moved for a more definite statement because “Valero

alleges that Trafigura delivered [fuel] pursuant to five contracts,” but “Valero has not identified

the contracts, and Trafigura has located only three relevant contracts.” (Docket Entry No. 25 at

2). Valero responded and agreed that “there [are] only three written contracts covering the five”

fuel shipments, confirming that Trafigura identified the correct contracts. (Docket Entry No. 29

at 1).

         Trafigura has moved to sever, to transfer, and to dismiss because two contracts had forum-

selection clauses choosing the Southern District of New York as the exclusive venue, and the third

contract contained a mandatory arbitration clause. (Docket Entry Nos. 26–28). Trafigura argues

that these clauses are enforceable, applicable, and broad enough to cover all the claims Valero has

asserted. (Docket Entry No. 26 at 3–7; Docket Entry No. 27 at 5–10). Valero responds that

“[j]udicial economy and efficiency are served by resolving all of the claims pending before this

court before dismissing or transferring Valero’s third-party claims against Trafigura”; the court

should wait to rule on transfer or arbitration because it is unclear which shipments contained

contaminated fuel and which contracts apply; and Valero is “not opposed to a stay.” (Docket Entry

No. 30 at 1–2; Docket Entry No. 31 at 1–2).

         Trafigura has replied that the forum-selection and arbitration provisions are mandatory and

that the court “need not decide which barrel of Trafigura product caused what damage, or that

Trafigura product caused any damage,” because “Valero has already agreed that the three contracts



                                                  2
identified by Trafigura govern the relevant oil sales.” (Docket Entry No. 35 at 4 (emphasis in

original)). Trafigura urges the court to “issue an order severing and transferring Valero’s claims”

relating to two of the contracts, and dismissing the claims under the third. (Id. at 4; Docket Entry

No. 36 at 4–5).

       Because Valero has not specified which shipments contained the contaminated fuel, or

which contract applied to each shipment, the court has an inadequate basis to determine which

claims need to be severed and transferred or dismissed for arbitration, even assuming that the

arbitration and forum-selection clauses are applicable and enforceable. (See Docket Entry No. 14

at 11–16). The court grants the motion for a more definite statement, so that Valero may amend

the third-party complaint to name the contracts and identify the ones implicated by each count.

(Docket Entry No. 29).

       The motion for a more definite statement is granted. (Docket Entry No. 25). The court

denies the motions to sever and transfer or to dismiss, without prejudice. (Docket Entry Nos. 26–

28). Valero must file its amended third-party complaint no later than July 31, 2019. Trafigura

must file any motion to sever and to transfer or dismiss no later than August 23, 2019.

               SIGNED on July 8, 2019, at Houston, Texas.


                                              _______________________________________
                                                           Lee H. Rosenthal
                                                    Chief United States District Judge




                                                 3
